Citation Nr: 0333562	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  02-16 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder as secondary to service connected disorders of the 
left knee and/or right foot.

2.  Entitlement to service connection for a skin rash of the 
groin.

3.  Entitlement to an increased rating for osteoarthritis, 
talonavicular joint, right foot, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to April 
1973, with service in Vietnam from December 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Jackson, Mississippi 
(RO).

The veteran also filed a notice of disagreement in September 
2002 with respect to an August 2002 rating decision, as to 
the RO's denial of service connection for a right knee 
disorder and denial of a claim for an increased rating for 
the veteran's service-connected right foot disability.  A 
statement of the case was provided to the veteran on these 
two issues in December 2002.  In January 2003, the veteran's 
representative provided a statement addressing these two 
issues.

By regulation, a formal appeal must consist of either "a 
properly completed VA Form 1-9, . . . or correspondence 
containing the necessary information."  38 C.F.R. § 20.202 
(2003).  Either the appellant or his representative may file 
a Substantive Appeal.  38 C.F.R. § 20.301(a) (2003).  The 
Board finds that the January 2003 statement meets the 
requirements of a substantive appeal with respect to the 
issues of entitlement to service connection for a right knee 
disorder, and to an increased rating for the veteran's 
service-connected right foot disability.  38 C.F.R. § 20.202 
(2003).  The Board therefore finds that the veteran has 
perfected his appeal as to these claims which are addressed 
below.


REMAND

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)).

With respect to the claims for service connection for a right 
knee disability as secondary to service connected disorders 
of the left knee and/or right foot, the current medical 
records indicate that the veteran may have a disability of 
the right knee.  Also, inservice and post service medical 
records show the presence of a skin disorders.  The veteran 
in his reopened claim indicates that his right foot disorder 
has worsened and that the VA had ordered an orthotic for his 
foot.  An accompanying VA record confirms his statement.  In 
view of these facts the Board finds that contemporaneous and 
thorough VA examinations are warranted.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  

In a notice letter of May 2002, and a statement of the case 
of September 2002, the veteran was notified of the VCAA.  In 
this connection, the Board notes that a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Court) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  In addition, the RO must ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO is requested to furnish the 
veteran with the appropriate release of 
information forms in order to obtain 
copies of any private and VA medical 
records since October 2001 that are not 
of record and pertaining to treatment for 
the veteran's claimed right knee and skin 
disorders, and for his service-connected 
right foot disability.  The RO should 
obtain all records not on file.

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be examined by an 
orthopedist  to determine the nature, 
severity, and etiology of any disability 
involving the right knee; and the 
severity of the veteran's service-
connected osteoarthritis, talonavicular 
joint, right foot.  All indicated 
evaluations, studies, tests, and 
specialized examinations deemed necessary 
should be performed, including X-rays.  
The veteran's claims folder should be 
reviewed by the examiner prior to the 
examination. 

Following the examination, it is 
requested that the examiner provide an 
opinion as to whether it is as likely as 
not that any right knee disorder 
diagnosed is related to service?  If no, 
the examiner is requested to provide an 
opinion as to whether it is as likely as 
not that any right knee disorder 
diagnosed was caused or is aggravated by 
the service connected right foot and left 
knee disabilities?   

Regarding the right foot, tests should 
include range of motion studies, and the 
examiner is requested to state what is 
the normal range of motion.  The examiner 
should identify and assess any objective 
evidence of pain.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups.  A complete rational 
for any opinion expressed should be 
included in the report.

4.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be examined by a 
dermatologist to determine the nature, 
severity, and etiology of any skin, to 
include skin rash of the groin.  The 
veteran's claims folder should be 
reviewed by the examiner prior to the 
examination.  All tests deemed necessary 
should be performed.  If a skin disorder 
is diagnosed, request the examiner to 
render an opinion as to whether it is as 
likely as not that any skin disorder 
diagnosed, to include skin rash of the 
groin, is related to the inservice skin 
problems.  If no, request the examiner to 
render an opinion as to whether it is as 
likely as not that any skin disorder 
diagnosed is related to Agent Orange 
exposure.  A complete rational for any 
opinion expressed should be included in 
the report.

5.  Thereafter, the RO should 
readjudicate the issues in appellate 
status.  If a determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits.  The veteran should be given an 
opportunity to respond to the SSOC. 

Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

